Name: Council Regulation (EEC) No 1966/87 of 2 July 1987 fixing, for the 1987/88 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 184 / 18 Official Journal of the European Communities 3 . 7 . 87 COUNCIL REGULATION (EEC) No 1966 / 87 of 2 July 1987 fixing, for the 1 987 / 88 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full HAS ADOPTED THIS REGULATION: Article 1 1 . For the 1987 / 88 marketing year the guide price for unginned cotton shall be 96,02 ECU/ 100 kg . 2 . The price referred to in paragraph 1 shall be for cotton :  of sound , genuine and merchantable quality ,  containing 14% moisture and 3% of inorganic extraneous matter ,  with the characteristics required to yield , after ginning, 54% of seed and 32% of fibres of grade No 5 (white middling), as defined in Greece, with a length of 28 mm THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece and in particular paragraphs 8 and 9 of Protocol No 4 on cotton , as amended by the Act of Accession of Spain and Portugal , and in particular by Protocol No 14 thereto , Having regard to Council Regulation (EEC) No 1964 / 87 of 2 July 1987 adjusted the system of aid for cotton introduced by Protocol No 4 annexed to the Act of Accession of Greece ( J ), and in particular Article 2 thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas paragraph 8 of Protocol No 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraph 2 of that Protocol ; whereas under Article 2 of Regulation (EEC) No 1964 / 87 , the quantity of cotton for which aid shall be granted in full shall be fixed annually by reference to the criteria laid down in paragraph 1 of that Article ; Whereas reference to these criteria gives the guide price and the quantity of cotton indicated below ; ( 1-3 / 32" ). Article 2 1 . For the 1 987/ 88 marketing year the quantity of cotton referred to in point ( a ) of the second subparagraph of paragraph 9 of Protocol 4 shall be 752 000 tonnes . 2 . The quantity of cotton referred to in paragraph 1 shall be unginned cotton of the quality indicated in Article 1(2). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (') See page 14 of this Official Journal . ( 2 ) OJ No C 89 , 3 . 4 . 1987 , p. 42 . ( 3 ) OJ No C 156 , 15 . 6 . 1987 . (&lt;) OJ No C 150 , 9 . 6 . 1987 , p. 8 .